Hammond, J.
This case was submitted to the Superior Court on the pleadings and an agreed statement of facts, with the right in the court to draw inferences of fact from the facts stated; and the case is before us upon the petitioner’s appeal from the final judgment entered in accordance with the finding and ruling of the court disallowing interest. The only questions relate to the matter of interest.
1. As to the claim for interest on the unpaid balance of the contract price from January 10, 1907, the date of the filing of the petition, to March 24, 1910, when the claimants were paid.
The petitioner contends in substance that upon the pleadings and the agreed statement of facts the respondent at the time of the filing of the petition owed to him the balance then unpaid, that the payment to the claimants was made on his account, and that *537the usual rule that judgment is given for the amount due with interest thereon from the date of the writ, less payments on account, should be applied to this case.
But this contention is based upon an erroneous conception of the situation. There was no provision in the contract for the payment of interest, and hence interest can be allowed only as damages for a breach of the contract, or in other words for the wrongful withholding of the sum unpaid. The fundamental principle lying at the bottom of this question of interest in cases where it is claimed as damages for breach of contract is stated by Putnam, J., in Dodge v. Perkins, 9 Pick. 368, 386, as follows: “The great inquiry is, whether the party has done all that the law required of him in the particular case; whether acting on his own account, or as agent, executor, administrator, guardian or trustee for others. If he has, he is not accountable for interest; if he has not, he is accountable for it as a compensation for the non-performance of his contract.” Accordingly, as a general rule it is well settled that when a debtor has been restrained by judicial proceedings, as for instance by trustee process, legal or equitable, interest does not run against him as damages during the continuance of the restraint. Smith v. Flanders, 129 Mass. 322, and cases cited. Norris v. Massachusetts Mutual Life Ins. Co. 131 Mass. 294, and cases cited.
In the present case there was no unlawful withholding from the petitioner of the unpaid balance. It is a legitimate inference from the agreed facts that the amount due from the petitioner to the various claimants for work and materials was equal to the amounts finally paid to them without interest, or nearly the whole of the unpaid balance. The respondent held this balance under the law as trustee for the claimants. They had an equitable lien upon it which had priority over any interest of the petitioner. R L. c. 6, §§ 77, 78. Commonwealth v. Nash, 174 Mass. 335. Burr v. Massachusetts School for the Feeble-Minded, 197 Mass. 357. And it was not only the right but the duty of the respondent to hold it as security for them. Moreover by Article IX of the contract the contractor, in whose shoes the petitioner stands, agreed that the respondent should have the right to retain out of any sum due or to become due an amount sufficient to indemnify it against such claims. And the bond given by the contractor with surety *538provided that the respondent should "retain the last payment and reserve due . . . [the contractor] . . . until the complete performance by . . . [the latter] ... of all the terms, covenants and conditions of the contract on . . . [its] . . . part to be performed and until the expiration of the time within which liens or notices of liens may be filed, . . . and until the cancellation and discharge of such liens, if any.” Under the circumstances of this case the term “ liens ” must be held to include claims filed under R. L. c. 6, §§ 77, 78. The balance was not unlawfully withheld from the petitioner, but was held in obedience to the duty imposed upon the respondent by law as the trustee for the claimants, and with the consent of the contractor as previously given in the contract and in the bond.
And this was so, even if after the settlement with the claimants there was a small balance due the petitioner. The provision of the contract was that the respondent should hold an amount sufficient to indemnify it against such claims. It is to be observed that the amount to be paid on these claims was not determined by (the court, but was agreed to by all parties, and that in accordance with the agreement no interest was allowed. The fair inference from the facts agreed is that interest was legally due on these claims and that if it had been allowed up to the time of settlement the whole unpaid balance would have been needed to pay them. The respondent could not know how long the claims would remain unpaid, nor precisely what would be the amounts when paid. It had the right to withhold sufficient to indemnify it and it had the right, acting in good faith, to take into consideration the various contingencies as to the time when the claims would be paid and the sums which reasonably might be expected to be due when they finally should be established against the fund. It does not appear that in this matter the respondent went beyond the fair construction of the contract. No part of the unpaid balance having been unlawfully withheld up to the time of the payment to the claimants, the contention of the petitioner that he should be allowed for interest before that time, so far as based upon damages for breach of contract, cannot be sustained.
It is argued by the petitioner, however, that by reason of the respondent’s answer the proceeding became one of interpleader under R. L. c. 173, § 37, and that it was the right of the respondent *539under that statute, either to bring the unpaid balance of the contract price into court and cease to be a party to the action, in which case it would be no further answerable either for principal or interest, or, not bringing the fund into court, to remain a party and take the consequences; and that one of the consequences is a liability to pay interest upon whatever sum is finally named. It is manifest, however, that the object of the statute so far as respects interest was not to create a new or additional liability for interest, but to relieve the respondent from a liability which but for the statute would be upon him. This relief was afforded by allowing the respondent to pay the money into court for the benefit of whomsoever it might concern.
It follows that the claim for interest from the date of the filing of the petition to the payment of the claims was properly disallowed. There is nothing inconsistent with this conclusion in cases like Converse v. Ware Savings Bank, 152 Mass. 407, and Moore v. Washburn, 159 Mass. 172, cited by the petitioner.
2. As to the interest upon the balance found to be due to the petitioner after the payment to the claimants from the time of such payments to the time of judgment.
This claim for interest, as distinguished from the general claim for interest upon the whole unpaid balance, is not much noticed upon the petitioner’s brief, although it seems to be insisted upon. It appears from the agreed facts that after the payment to the claimants there remained in the hands of the respondent the sum of $557.66, which the respondent “thereupon offered to pay to the petitioner, and has been at all times willing to pay to the petitioner unconditionally, and still stands ready to pay.” It further appears that in the written agreement under which the respondent paid the claimants, which was signed by all parties including the petitioner, there was a stipulation that the payments were “made without prejudice to the rights of either the plaintiff or the respondent, ... so far as the question is concerned as to whether the respondent is liable to the plaintiff for interest from the date of the filing of the petition upon the principal sum claimed.” The trial judge was empowered to draw inferences of fact, and, even if the strict doctrine of tender be applicable as against the Commonwealth in a case like this, we are of opinion that under the circumstances he would be warranted in inferring that such a *540tender, or any further steps to it, of the sum found to be due to the petitioner after the payment to the claimants had been waived by him. It therefore does not appear that in disallowing this interest any error of law was made. Let the order be

Judgment affirmed.